 



Exhibit 10.3
American IronHorse Motorcycle Company, Inc.
4600 Blue Mound Road
Fort Worth, Texas 76106
817-665-2000
April 3, 2006
Xponential, Inc.
6400 Atlantic Boulevard, Suite 190
Norcross, Georgia 30071

         
 
  Re:   Loan to American IronHorse Motorcycle
 
      Company, Inc. (the “Company”)

Dwayne:
     Enclosed are the following documents:
     1. Promissory note in the original principal amount of $900,000 payable by
the Company to Xponential, Inc.;
     2. Subordination Agreement by and among Xponential, Inc., Curtiswood
Capital, LLC, American IronHorse Motorcycle Company, Inc., and Textron Financial
Corporation; and
     3. Warrant issued to Xponential, Inc. for the purchase of 90,000 shares of
common stock of the Company.
     In addition, as partial consideration for the $900,000 loan to the Company,
the Company will pay to Xponential, Inc. an origination fee of two percent (2%)
of the loan amount, or $18,000.

         
 
       
 
  Yours very truly,    
 
       
 
  /s/ Robert A. Krause    
 
       
 
  Robert A. Krause    

 